Citation Nr: 1701049	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1. Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury or TBI (rated previously as headaches, to include a symptomatic pineal cyst), prior to October 23, 2008.

2. Entitlement to a disability rating in excess of 40 percent for residuals of a TBI (rated previously as headaches, to include a symptomatic pineal cyst), from October 23, 2008 to the present.

3. Entitlement to an initial disability rating in excess of 50 percent for bilateral homonymous hemianopia, to include blurry vision.

4. Entitlement to service connection for bilateral hearing loss as a residual of the TBI and on a direct basis.

5. Entitlement to service connection for tinnitus as a residual of the TBI and on a direct basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000 and from May 2006 to June 2008. He also had Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This claim was originally remanded in November 2014.  In December 2015, the Board issued a decision denying a rating in excess of 50 percent for bilateral homonymous hemianopia.  The initial increased rating claim for TBI was remanded at that time.  The same month, the Veteran filed a motion for reconsideration with the Board decision, explaining he had never received notice of a scheduled Board hearing in 2013. As a result, in April 2016, the Board vacated the December 2015 decision and remand and remanded all issues for a hearing. The same month, the reconsideration motion was ruled to be moot. In October 2016, the Veteran withdrew his hearing request. 

The procedural history of the service connection issues listed on the title page is explained below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

Due to the fact that this claim was remanded for a hearing that was subsequently withdrawn, no supplemental statement of the case (SSOC) has been issued since August 2015. 

Although the December 2015 decision and remand was vacated, the issue raised by that remand still exists; namely whether reported hearing loss and/or tinnitus was a manifestation associated with the Veteran's TBI or manifestations of a separately diagnosed hearing related disability. The Board finds it is appropriate to expand the claim per Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The December 2015 remand requested: a VCAA letter regarding hearing loss and/or tinnitus; a VA audiology examination; and, updated treatment records. On page 5 of the December 2015 Motion for Reconsideration, the Veteran stated he was awaiting appointment notifications for bilateral hearing loss and tinnitus. As a result, a remand requesting such development is appropriate here. 

The Veteran is service-connected for several different disabilities. The last VA examinations for TBI were in June 2015. As the nature and severity of the residuals of TBI are at issue and overlap is of concern (see 38 C.F.R. § 4.124a, DC 8045, Note (1)), the Board finds it appropriate to request another examination. 

Additionally, the Veteran appears to be requesting an extraschedular rating for bilateral homonymous hemianopia on page 2 of the December 2015 Motion for reconsideration. See 38 C.F.R. § 3.321 (2016). Also on this page, he mentions a November 2015 RAMC visit for eye treatment at the Reedsburg Area Medical Center (RAMC) in Reedsburg, Wisconsin.  This development is also requested. 




Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter explaining how to substantiate a claim of service connection for bilateral hearing loss and tinnitus on a direct basis and as secondary to the service connected TBI. 

The letter must notify the Veteran that VA is undertaking efforts to arrange a VA examination of his claimed hearing loss to determine whether it is associated with his TBI. 

2. Associate updated VA treatment records with the file. The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his TBI and/or bilateral homonymous hemianopia since May 2015, to include RAMC (as noted above).

For any release received, a negative response is requested and should be placed in the file. The Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1) (2016).

3. Schedule the Veteran for an audiological examination to determine the etiology and severity of any hearing loss and tinnitus. The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. In reviewing the claims file, the examiner should note hearing loss reported by the Veteran during VA treatment in October 2008. 

The examiner should perform all necessary tests and provide the following opinions:

(a) Does the Veteran have hearing loss and/or tinnitus?

(b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hearing loss and/or tinnitus are related to (or manifestations of) the Veteran's service-connected TBI or to service?

(c) If related to the TBI, what is the severity of the bilateral hearing loss and/or tinnitus?

Any and all opinions rendered must be accompanied by a complete rationale. 

4. Schedule the Veteran for an appropriate examination to determine the current severity of all TBI residuals. The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner. All indicated tests and studies must be accomplished. The examiner should discuss all symptoms related to the Veteran's disability in accordance with VA rating criteria. A complete rationale for all opinions must be provided. 

5. Address whether the claim of entitlement to an initial disability rating in excess of 50 percent for bilateral homonymous hemianopia should be referred to the Director of Compensation Service for extraschedular consideration in compliance with 38 C.F.R. § 3.321(b) (2016). 

6. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and given an opportunity to respond. 

The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 (2016). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

